Citation Nr: 1447891	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL 

Veteran and spouse  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970 and March 1975 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating action, the RO increased the Veteran's disability rating from 30 percent to 50 percent, effective the date of his increased rating claim which is July 27, 2009.  The Veteran submitted a timely notice of disagreement to the RO's rating decision.  

The Board notes that the Veteran requested to appear before a member of the Board in a videoconference hearing in his June 2010 VA Form 9.  In July 2010, the Veteran withdrew his request for a videoconference hearing and requested a hearing before a RO decision review officer.  A hearing before the RO's decision review officer was held in March 2011 and a transcript of this hearing is associated with the electronic claims file.  

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, the record reflects that the Veteran was notified in March 2013 of the RO's decision to grant the claim of entitlement to TDIU, effective June 1, 2012.  Subsequently, the Veteran has not submitted a notice of disagreement with respect to the effective date of the grant of entitlement to TDIU.  Thus, the Board does not have jurisdiction over the claim as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review.      

Additionally, this claim was before the Board in December 2013.  The Board observed that several records were missing from the Veteran's claims file and thus, remanded the claim in order for the agency of original jurisdiction (AOJ) to attempt to reconstruct the Veteran's claim file.  As discussed in detail below, the Board finds that the AOJ has substantially complied with the remand directives and the Board can proceed with adjudication of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).         


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal and homicidal thoughts, sleep problems, memory loss, nightmares, and flashbacks; but the Veteran's PTSD has not been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A November 2009 notice letter, issued prior to the rating action on appeal, advised the Veteran of the criteria for an increased rating claim, as well as the general criteria for determining a disability rating and effective date of the award when an increased level of compensation is granted.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
  
VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's pertinent records of VA treatment, dated through January 2014, have been associated with the claims file.  Pertinent private treatment records are also associated with the claims file.  In February 2014, VA notified the Veteran that an authorization form he submitted in January 2014 was incomplete.  As to this date, the Veteran has not provided VA the necessary information to obtain such records.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").   

The Veteran was afforded VA examinations in December 2009, March 2011, and February 2013.  The examination reports are adequate to determine the severity of the Veteran's PTSD as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and the extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  As such, a new examination is not warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has been afforded a hearing before a RO Decision Review Officer (DRO) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO fully explained the issue to the Veteran and asked pertinent questions regarding the Veteran's PTSD symptomatology.  The DRO also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted above, the Board remanded this claim in December 2013 in order to attempt to reconstruct the Veteran's claims file.  The remand directives instructed the AOJ to obtain outstanding VA treatment records and to provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  The AOJ was then instructed to make attempts to locate the missing records from the Veteran's file and attempt to reconstruct the file.  The Board notes that records of VA treatment dated through January 2014 from central Texas have been associated with the claims file, as well as available records from the Veteran's VA treatment in California dated from 2006 to 2007.  The Veteran stated in a January 2010 lay statement that he moved to Texas in 2007.  As such, the Board finds that there are no outstanding pertinent records of VA treatment from California dated during the applicable time period of the appeal.  Moreover, as noted above, the Veteran was provided the opportunity to submit an authorization form regarding outstanding records of private treatment.  The Veteran was notified in February 2014 that the form he submitted in January 2014 was incomplete.  However, as to this date, the Veteran has not provided VA the necessary information to obtain such records.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").     

The Board further notes that the AOJ has taken appropriate efforts to reconstruct the file.  The electronic claims file includes several communications between VA staff regarding attempts to locate outstanding records.  April 2014, May 2014, August 2014, and September 2014 e-mails reveal that the AOJ has made several communications to attempt to locate the outstanding records and the temporary file.  The Veteran was contacted in September 2014 and was asked to submit any outstanding records that he had in his possession.  The Veteran notified VA that he did not have any additional records in his possession and that he believed his ex-wife had destroyed the records.  In September 2014, VA issued a letter to the Veteran notifying him of the attempts that were taken to locate the outstanding records but that no outstanding records were found.  In light of the above, the Board finds that there has been substantial compliance with the remand directives and thus, the Board can proceed with the adjudication of the appeal.   See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Increased Rating Claim 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

In a January 2010 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD from 30 percent to 50 percent.  The Veteran now contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 70 percent disability rating for his PTSD.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total and occupational impairment.    

The Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression, mood disorder, adjustment disorder, and alcohol abuse.  Although the February 2013 VA examiner stated that he could differentiate what symptoms were attributable to the PTSD and to the alcohol abuse, the Veteran reported improvement in PTSD symptoms with alcohol cessation.  As it is not clear to the Board that the Veteran's symptoms of alcohol abuse are completely separate and distinct from his PTSD symptoms, the Board finds that it is not possible in the instant case to separate the effects of the various conditions.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

Review of the claims file reveals that the Veteran had a psychiatric hospitalization from September 2, 2009 to September 4, 2009.  The September 2009 VA treatment records reveal that the Veteran had experienced a Vietnam related flashback and "passive" homicidal thoughts immediately prior to hospitalization.  It was noted that upon admission, the Veteran had a GAF of 40.  During the Veteran's hospitalization, the Veteran stated that he did not have suicidal ideations and although he had homicidal thoughts, he did not have a plan.  It was noted that he was oriented to person, place, and time and that he did not have hallucinations or delusions.  Treatment records reveal that the Veteran had a GAF of 50 and 55 while hospitalized and a GAF of 62 upon discharge.  See September 2009 VA treatment records.  Additional VA treatment records from 2009 dated after the hospitalization reveal that the Veteran was depressed but that he denied suicidal and homicidal ideations.  See September 2009 and October 2009 VA treatment records.          

The Veteran was afforded a VA examination in December 2009.  During the examination, the Veteran reported that he avoids crowds, does not have friends, and that he experiences flashbacks, depression, and anxiety.  The Veteran denied current suicidal ideation, ritualistic behavior, panic attacks, delusions, and hallucinations.  He has nightmares "all the time" and his nightmares were described as moderate in severity.  The examiner stated that the Veteran had hyperarousal and that he was hypervigilant with an exaggerated startle response.  The examiner further noted that the Veteran tends to isolate himself and avoids people, and that he does not have impulse control.  He did not have impairment of thought process or communication and he was oriented to person, place, and time.  The examiner stated that the Veteran had reduced reliability and productivity and had a GAF of 51.               

Treatment records from 2010 to 2011 note that the Veteran was cognitively intact and alert to time, place, person, and situation.  The Veteran denied homicidal and suicidal ideations and there was no evidence of hallucinations or delusional thinking.  The Veteran reported that he experiences combat-related nightmares and that he has made a conscious effort to avoid experiences that bring back memories, to include war movies.  It was also noted that the Veteran avoids activities and people.  See August 2010 to March 2011 VA treatment records.    

The Veteran was afforded another VA examination in March 2011.  The examiner noted that the Veteran did not experience obsessive behavior, ritualistic behavior, or panic attacks.  It was noted that the Veteran had an exaggerated startle response and markedly diminished interest or participation in significant activities.  The examiner reported that during high stress situations, the Veteran will have flashbacks and hallucinations.  Although the Veteran was oriented to person and place, the examiner noted that the Veteran was not oriented to time as he did not know the correct date of the month.  It was noted that in 2009, the Veteran was arrested for public intoxication and had a physical altercation.  The Veteran stated that he experienced nightmares and that he did not socialize with people other than his family members.  It was also noted that the Veteran experienced suicidal thoughts but did not have a plan or intent.  His GAF was 55.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms nor did he have PTSD signs and symptoms that result in deficiencies in judgment, thinking, family relations, work, or mood.  The examiner further opined that during times of extreme stress, the Veteran has reduced reliability and productivity with a history of moderate to severe PTSD symptoms.  It was also noted that the Veteran's avoidance of trauma cues mildly interferes with his functioning and that his desire to isolate is the largest factor causing him a limited social life.   

Additional VA treatment records from 2012 and 2013 indicated that the Veteran continued to experience nightmares but that he was better able to control his anger.   He denied suicidal or homicidal ideations but he did report a decrease in his memory.  See VA treatment records dated February 2012 - March 2013.  A February 2012 VA treatment record noted "moderately severe" problems.  A July 2012 VA treatment record noted an altered mental status due to alcohol withdrawal.  During this time, the Veteran's GAF score ranged from 60 to 65.  See VA treatment records dated February 2012 - March 2013.  The Veteran's private treatment records indicated a depressed mood but did not include treatment for mental health or PTSD symptoms.  

The Veteran was again afforded a VA examination in February 2013.  The Veteran reported symptoms to include anxiety and mild memory loss.  He also reported a past history of heavy alcohol consumption but stated that he had no alcohol use since July 2012.  The examiner opined that symptoms of the Veteran's PTSD during periods of significant stress included flashbacks, exaggerated startle response, sleep impairment, difficulty concentrating, avoidance of conversing about trauma, and avoidance of triggers of trauma.  The examiner stated that the Veteran described improvement in PTSD symptoms with alcohol cessation and use of prescription medication.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms during periods of significant stress.  The examiner stated that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social or occupational functioning but that severe stress may lead to impairment in functionality.  The Veteran's GAF score was a 70.  

During the course of the appeal, the Veteran contended that he was entitled to a rating in excess of 50 percent.  He testified before a decision review officer that he experiences suicidal ideations but that he did not have a plan or intent.  He stated that he becomes anxious when he hears helicopters because he is reminded of his military service.  He further stated that he has flashbacks, nightmares, and trouble sleeping.  The Veteran further testified that he does not enjoy socializing and that he enjoys hobbies that he can complete on his own, such as working on model planes and cars.  He stated that he used to live in a trailer by myself on his property when his wife remained in the house.  He also stated that prior to his hospitalization in September 2009, he had a war-related flashback that lasted approximately one hour.  See March 2011 DRO hearing transcript; March 2010 notice of disagreement.  The Veteran's wife and friend submitted lay statements that noted that the Veteran experiences flashbacks and nightmares about his military service.  See January 2010 lay statements.  

The Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD symptoms have more closely approximated a 70 percent rating.  The Board is mindful of the March 2011 and February 2013 VA examination reports that indicate that the Veteran does not have PTSD symptoms that result in social and occupational impairment unless he experiences extreme stress.  However, the Board finds it significant that the Veteran was hospitalized in September 2009 after having homicidal ideations and a war-related flashback that resulted in the Veteran crawling between trees as he thought he was in Vietnam.  The Board further finds it significant that the Veteran has noted suicidal thoughts during the appeal even though he has not expressed a plan or intent.  Additionally, the Veteran and his wife have described the Veteran's social isolation, to include the fact that at times during the appeal, the Veteran lived in a trailer separate from his wife on their property.  As such, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptomology more closely approximates a 70 percent rating.  

However, the Board concludes that the preponderance of the evidence is against the finding that the Veteran's PTSD symptoms manifest to the degree required for total occupational and social impairment.  The claims file reveals that the Veteran has been married for several years to his current wife and that he maintains a good relationship with his children.  Although the Veteran has acknowledged suicidal thoughts, he has not endorsed a plan or intent.  Upon review of the claims file, there is no indication that he is in persistent danger of hurting himself.  Moreover, the competent and credible medical evidence of record does not indicate a total occupational and social impairment.  Although the March 2011 VA examiner noted that the Veteran was not oriented to time as he did not know the exact date of the month, the examiner specifically stated that the Veteran did not have total occupational and social impairment.  The February 2013 VA examination report also expressed that the Veteran's PTSD symptoms were less severe than total and occupational impairment.  

Significantly, the records of VA treatment in September 2009 during the Veteran's hospitalization did not provide an indication of total occupational and social impairment.  The Board acknowledges that upon admission to the hospital, the Veteran had a recorded GAF score of 40, which is at the top end of the range of 31 to 40 that is indicative of some impairment in reality testing or communication or major impairment in several areas.  However, simply having a GAF score of 40 is not indicative of total occupational and social impairment.  Additionally, although the Veteran reported "passive" homicidal thoughts, there was no indication during the course of the appeal that the Veteran had a plan or was in persistent danger of hurting others.  Moreover, the September 2009 treatment records noted that the Veteran did not have hallucinations or delusions and it was noted that he was making "realistic" plans for his release.  He was also oriented and alert with "good" memory.  The day after his admission to the hospital, his GAF score ranged from 50 to 55 and upon his discharge, his GAF score was 62.  Thus, the Board finds that the Veteran's disability picture does not more clearly approximate the criteria for a 100 percent disability rating throughout the appeal.  

In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to a total social and occupational impairment.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, including his nightmares, flashbacks, social avoidance, and suicidal thoughts are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of extraschedular rating is not warranted. 

As discussed in detail above, the Board finds that the issue of entitlement to TDIU is not currently before the Board as the RO granted entitlement to TDIU in March 2013 and the Veteran has not specifically disagreed with the assigned effective date of the grant of TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).


ORDER

A 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


